EXHIBIT 10.2



FORM OF LETTER AGREEMENT REGARDING PERFORMANCE UNITS



[Date]

 

 

TO: [Name of Officer]

SUBJECT: Grant of Performance Units

I am pleased to inform you that the Compensation Committee of the Board of
Directors of BJ Services Company (the "Company") has granted you Performance
Units under the Company's 2000 Incentive Plan ("2000 Plan") and also Tandem Cash
Tax Rights under Article VII, Section 2 of the 2000 Incentive Plan as follows:



Grant Date: November 17, 2004



Total Number of Performance

Units Granted: [Number of Performance Units]



By signing below, you agree that the Performance Units and Tax Rights are
governed by the terms and conditions of the Company's 2000 Plan, including the
Terms and Conditions attached hereto, which are incorporated herein by
reference. These grants shall be void and of no effect unless you execute and
return this Agreement to the undersigned within ninety (90) days of the date of
this letter. The attached copy of this Agreement is for your records.

BJ SERVICES COMPANY

 

By:

Name:

Title:

EMPLOYEE:

 



[Name]

DATE:



BJ SERVICES COMPANY

2000 INCENTIVE PLAN



 

TERMS AND CONDITIONS -- PERFORMANCE UNIT GRANT

WITH TANDEM CASH TAX RIGHTS



 

The terms and conditions set forth below are hereby incorporated by reference
into the attached Grant of Performance Units Agreement ("Agreement") by and
between BJ Services Company ("Company") and the employee named therein (the
"Employee"). Terms defined in the 2000 Plan are used herein with the same
meaning.



The Employee has agreed to perform services for the Company or its subsidiary
companies and to accept the grant of Performance Units and Tax Rights in
accordance with the terms and provisions of the 2000 Plan and the Agreement.



Each Performance Unit represents the right to receive from the Company an
unrestricted share of Common Stock with respect to each Performance Unit that
becomes "earned" as provided herein.



Attached hereto and made a part of this Agreement for all purposes is Exhibit A,
which sets forth the performance goals of the Company ("Performance Goals") for
the three-year performance period of the Company ending September 30, 2007 (the
"Performance Period").



Subject to the following provisions of this Agreement, the determination of
whether Performance Units have been "earned" or forfeited, as the case may be,
shall be made as soon as practical after the end of the Performance Period as
provided in Exhibit A.



Except as provided in Section 8 below, in the event of the Employee's
termination of employment (whether voluntary or involuntary) with the Company
and its subsidiaries prior to the end of the Performance Period for any reason
other than death, disability or retirement, all Performance Units are hereby
automatically cancelled in full.



In the event of the Employee's termination of employment with the Company and
its subsidiaries prior to the end of the Performance Period by reason of death,
disability or retirement, a pro rata share (as defined below) of the Performance
Units (the "Continuing Units") shall be payable at the end of the Performance
Period but only to the extent such Continuing Units shall otherwise become
payable in accordance with the terms of the Plan and this Agreement, including
Exhibit A. The pro rata share shall be determined by dividing (a) the number of
full calendar months from the beginning of the Performance Period through and
including the month in which such termination of employment occurred by (b) the
number of full calendar months in the Performance Period. The balance of the
Performance Units which are not Continuing Units shall be immediately cancelled
upon such termination of employment.



In the event of a change in the capitalization of the Company due to a stock
split, stock dividend, recapitalization, merger, consolidation, combination, or
similar event, the terms of the Agreement, including the number of Performance
Units, shall be adjusted by the Board to reflect such change.



Notwithstanding any other provisions of the Plan or this Agreement, if a Change
of Control occurs during the Performance Period, then as of the date of such
Change of Control (1) all such Performance Goals shall be deemed to have been
met in full and the Performance Period ended and (2) as soon as practicable upon
such Change of Control, unrestricted shares of Common Stock equal to the number
of Performance Units shall be distributed to the Employee.



To the extent that the payment by the Company of unrestricted shares of Common
Stock to or on behalf of the Employee in satisfaction of "earned" Performance
Units (the "Stock Benefit") constitutes taxable income to the Employee (or, in
the event of the Employee's death, the Employee's beneficiary) for federal and,
where applicable, state income tax purposes, the Company shall make a tandem
payment in cash to or on behalf of the Employee (the "Tax Bonus") in an amount
such that the "net" benefit received, after paying all applicable federal and
state income taxes, as well as excise or other taxes (assuming, for this
purpose, the highest marginal income tax rates for individuals applied) on the
Stock Benefit and this Tax Bonus, shall be equal to the Stock Benefit received
before any such state or federal income, excise or other taxes thereon. The Tax
Bonus shall be paid at the time that withholding is required with respect to the
payment of the earned Performance Units, to the extent payment is necessary to
satisfy the withholding obligation thereon and on the portion of the Tax Bonus
then paid, and the remainder of the Tax Bonus shall be paid at such time or
times as the Company determines to be appropriate, but not later than the
April 15th following the calendar year in which Performance Units become taxable
to the Employee. The Company shall have the right to withhold from the Tax Bonus
all tax amounts the Company is obligated under any law to withhold with respect
to the payment of the unrestricted shares of Common Stock and the payment of the
Tax Bonus.



Nothing in the Agreement or in the 2000 Plan shall confer any right on the
Employee to continue employment with the Company or its subsidiaries nor
restrict the Company or its subsidiaries from termination of the employment
relationship of the Employee at any time.



Notwithstanding any other provision of the Agreement, the Employee agrees that
the Company shall not be obligated to make any payments pursuant hereto, if
counsel to the Company determines such payment would violate any law or
regulation of any governmental authority or agreement between the Company and
any national securities exchange upon which the Common Stock is listed.



In the event of a conflict between the terms of this Agreement and the 2000
Plan, the 2000 Plan shall be the controlling document.



 

 

EXHIBIT A



 

 

BJ SERVICES COMPANY

TERMS AND CONDITIONS -- PERFORMANCE UNIT GRANT

PERFORMANCE GOALS



 

Average Stock Price Goals



Performance Units shall be earned by the Employee based on the comparison of (i)
the percentage change in the Average Price (as defined below) of the Company's
common stock at the end of the Performance Period from the Average Price of the
Company's common stock at the beginning of the Performance Period to (ii) the
percentage change in the Average Price of the common stocks of the Peer Group at
the end of the Performance Period from the Average Price of the common stocks of
the Peer Group at the beginning of the Performance Period in accordance with the
following.





 

Entry

EV

OA

       

Performance

70% of

Peer Group Average

Average of

Peer Group

130% of

Peer Group Average









% Earned

33 1/3%

90%

125%





For results between Entry, EV and OA, the percentage of Performance Units earned
shall be determined by linear interpolation between the two applicable
standards.



The "Average Price" of the Company's common stock and of the common stocks of
the Peer Group at the beginning of the Performance Period shall mean the average
of the closing price of each such stock for the last five trading days in
September, 2004 and the first five trading days in October, 2004. The "Average
Price" for the end of the Performance Period shall be similarly calculated for
the last five trading days in September, 2007 and the first five trading days in
October, 2007. Dividends paid during the Performance Period, if any, shall be
added to the Average Price of the stock at the end of the Performance Period for
purposes of determining the stock's performance.



Adjustment to Performance Goals or Peer Group



At any time, the Performance Goals set forth above may be modified in any manner
by the Plan's Committee, in its sole discretion, including, without limitation,
changing the members of the Peer Group, to reflect the Company's earnings
growth, cash flow per share growth, acquisitions, improvement programs and/or
any other matter(s) the Committee believes appropriate to effectuate the
Company's intent in making the grant of Performance Units. As a precondition to
the grant, the Employee hereby acknowledges such reservation of rights by the
Committee and consents to any exercise thereof by the Committee.



Deferral of Payment



Notwithstanding anything in the Agreement or above to the contrary, if the
payment of all or a portion of an earned Performance Unit would not be
deductible by the Company by reason of IRC Section 162(m), the Committee, in its
sole discretion, may direct that all or part of the payment that would otherwise
be nondeductible by the Company be deferred until the date such payment would be
so deductible without regard to IRC Section 162(m), but in no event beyond the
date of a Change in Control.



Calculations



All determinations and calculations shall be made by the Committee, whose
determinations and calculations shall be final and binding on all persons.



Peer Group



The Peer Group shall consist of the following companies:



Company



Baker Hughes Incorporated

Halliburton Company

Schlumberger N.V.

Smith International

Weatherford



 

 

 

 